DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4, 5, 7, 8, 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02/2021. Claims 1, 4-5, 7-8 and 10-12 are cancelled.

Dependent claims 2, 3, 6, 9, and 13-15 are amended to depend from elected independent claim 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 25 recites “viewing device”, it is unclear whether this is the same viewing device as claim 23 or not. There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 21, 13-15, 22-28, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20090157062 granted to Hauger et al. (hereinafter “Hauger”) in view of US Pat Pub No. 20170049322 granted to Heeren et al. (hereinafter “Heeren”).

Regarding claim 16, Hauger discloses a system for treating glaucoma in an eye (e.g. abstract, para 0007), the system comprising: at least one probe that is insertable into and repositionable in an anterior chamber of an eye to perform a surgical procedure (e.g. para 0020 “the surgeon has three-dimensional data of the volume portion at hand, to navigate to a particular structure to be manipulated. In particular, an implant is inserted by the surgeon at a particular location of the volume portion of the eye”; it is understood that the surgeon would use a probe to insert the implant), a probe of the at least one probe defining a probe axis that extends from a distal portion of the probe (it is noted that probe or implant would include an axis), the probe further configured to transmit optical coherence tomography (OCT) information regarding tissue distal to the distal portion of the probe (e.g. para 0020 “the locating the volume portion of the eye comprises acquiring an optical microscopic image of at 
an implant located at or near the distal portion of the probe, the implant configured for insertion into target tissue at a target location (e.g. para 0020 “inserting an implant”);
a viewing device (e.g. para 0034 “a display device for displaying at least one of the optical microscopic image and the representation of the volume portion.”); and at least one processor configured to: generate an OCT data stream from the OCT information (e.g. para 0033 “an image processing system for analyzing the acquired optical microscopic image”); the target location being on or near at least one of a trabecular meshwork or a Schlemm's canal of the eye (e.g. para 0020); display, on the viewing device, based on the determined at least one position, OCT data for repositioning the probe and implant such that the implant extends toward the target location (e.g. para 0048, para 0055 “For computing the three-dimensional volume data from the intensities detected by the detector 26, the OCT apparatus 20 comprises an image processing device 27. OCT-images representing the volume portion computed by the image processing device 27 are displayed on the monitor 28.”; para 0011 discusses that a second OCT image could be captured to indicate the progress of the surgery); and determine, from the OCT data, that the probe and implant are positioned such that the implant has reached the target location, wherein the at least one probe is used to surgically implant the implant at the target location (e.g. para 0015, 0021 discussing a second OCT-image of the volume portion of the eye by performing a second interferometric measurements…thus “a surgeon can accurately monitor a course of the surgery and based on the current stage of the surgery he or she can continue treating the volume portion”).  
Hauger discusses using a second OCT-image to allow the surgeon to monitor a course of the surgery (e.g. paras 0021, 0056) but fails to disclose using a probe that is insertable into and repositionable in an anterior chamber of an eye, monitoring and generating information regarding the probe, receive, from the probe when the probe and implant have been inserted into the anterior chamber of the eye and positioned and repositioned within the anterior chamber, the OCT data updating as the probe and implant are repositioned. 
Heeren teaches a similar ophthalmic surgical device and method which uses a probe-base OCT system or a OCT system to generate imaging of the eye during eye surgery. Heeren teaches generating OCT data (e.g. para 0029) regarding relative position of the probe or implant and the target location and tracking the probe which would include when the probe has entered the eye (e.g. para 0023 “real-time data projection unit”; para 0026 and 0032 discussing instrument tracking, para 0029 “imaging unite and tracking unit…may collectivity facilitate OCT imaging that tracks the location of a surgical instrument 146 within the patient’s eye 102”; para 0035). This allows real-time, intra-surgical OCT imaging to assist in visualization of the surgical site during the operation (e.g. para 0003). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hauger with the teachings of Heeren to provide a real-time OCT system to track the surgical instrument and the targeted tissue to provide intra-surgical OCT imaging to provide the predictable result of assisting in visualization of the surgical site during the operation. 

Regarding claim 17, Hauger as modified by Heeren (hereinafter “modified Hauger”) renders the system of claim 16 obvious as recited hereinabove, Heeren teaches further it is understood that due to the total internal reflection of the light, the trabecular meshwork of the eye and the Schlemm's canal of the eye would not be visible in this imaging unit).  


Regarding claim 18, modified Hauger renders the system of claim 17 obvious as recited hereinabove, Hauger discloses performing a glaucoma surgery using an OCT device to view areas which would not be visible with a regular imaging device or using a goniolens. Heeren teaches wherein the at least one microscope or camera system is further configured with the viewing device to form an image of otherwise not visible structures of the eye without using a goniolens (e.g. para 0033-0037 discussing the processing module 154 may control the OCT system to generate image of the surgical instrument based on determined location of the surgical instrument viewable by the surgeon.).  

Regarding claim 21, modified Hauger renders the system of claim 16 obvious as recited hereinabove, Hauger discloses further comprising a microscope OCT unit obtaining second OCT data, wherein the second OCT data is included in the OCT data stream (e.g. para 0011).  

Regarding claim 13, modified Hauger renders the system of claim [[1]]16 obvious as recited hereinabove, Hauger discloses wherein the probe axis is configured to extend toward the Schlemm's canal of the eye based on a location in a target tissue region, the location including at least one of a region in a collector channel network, a field that includes an increased density of collector channels, a field that contains larger vessels, a field that contains a larger distribution of vessels, a field that contains vessels that are less obstructed, or a field that corresponds to circumferential flow areas provided by the Schlemm's canal of the eye (e.g. fig. 6, although 34 is a laser, Hauger notes that the glaucoma procedure could be performed by either a laser beam or by inserting an implant, as in paragraph 0007).

Regarding claim 14, modified Hauger renders the system of claim [[1]]16 obvious as recited hereinabove, Heeren discloses wherein the probe includes a single optical fiber that is configured to perform the OCT information reception (e.g. probe-based OCT system 134).  

Regarding claim 15, modified Hauger renders the system of claim [[1]]16 obvious as recited hereinabove, Hauger discloses wherein the OCT data for repositioning the probe comprise OCT data for repositioning the probe in three dimensions (e.g. para 0008-0009).  

Regarding claim 22, Hauger discloses a system for treating glaucoma in an eye (e.g. abstract, para 0007), the system comprising: a probe that is insertable into and repositionable in an anterior chamber of an eye to perform a surgical procedure (e.g. para 0020 “the surgeon has three-dimensional data of the volume portion at hand, to navigate to a particular structure to be manipulated. In particular, an implant is inserted by the surgeon at a particular location of the volume portion of the eye”; it is understood that the surgeon would use a probe to insert the implant), the probe defining a probe axis that extends from a distal portion of the probe (it is noted that probe or implant would include an axis); an implant located at or near the distal portion of the probe, the implant configured for insertion into target tissue at a target location (e.g. para 0020 “the surgeon has three-dimensional data of the volume portion at hand, to navigate to a particular structure to be manipulated. In particular, an implant is inserted by the surgeon at a particular location of the volume portion of the eye”; it is understood that the surgeon would use a probe to insert the implant), optical coherence tomography (OCT) system for generating OCT data regarding the tissue distal to the distal portion of the probe (e.g. para 0009, fig. 1); a viewing device (e.g. para 0034 “a display device for displaying at least one of the optical microscopic image and the representation of the volume portion.”); and at least one processor configured to: receive, when the probe and implant have been inserted (e.g. para 0033 “an image processing system for analyzing the acquired optical microscopic image”) 
display, on the viewing device, based on the determined at least one position, OCT data for repositioning the probe and implant such that the implant extends toward the target location,  (e.g. para 0048, para 0055 “For computing the three-dimensional volume data from the intensities detected by the detector 26, the OCT apparatus 20 comprises an image 
Hauger discusses using a second OCT-image to allow the surgeon to monitor a course of the surgery (e.g. paras 0021, 0056) but fails to disclose monitoring or tracking the position of the probe as the probe and implant are repositioned and inserted into the anterior chamber of the eye and positioned and repositioned within the anterior chamber,; determine, from the OCT data, at least one position of the probe and implant relative to at least one of the target location or adjacent tissue as the probe and implant are repositioned; the OCT system being a fiberoptic-based optical coherence tomography.
Heeren teaches a similar ophthalmic surgical device and method which uses a probe-base OCT system or a OCT system to generate imaging of the eye during eye surgery. Heeren teaches generating OCT data (e.g. para 0029) regarding relative position of the probe or implant and the target location and tracking the probe which would include when the probe has entered the eye (e.g. para 0023 “real-time data projection unit”; para 0026 and 0032 discussing instrument tracking, para 0029 “imaging unite and tracking unit…may collectivity 

Regarding claim 23, modified Hauger renders the system of claim 22 obvious as recited hereinabove, Heeren teaches further comprising at least one of a microscope or a camera system external to the eye and configured to use visible light to form an image of structures of the eye that can be viewed through at least one of the microscope, the camera system, or the viewing device (e.g. para 0030; fig. 1, discusses using video stream of the patients eye using an imaging unit such as a digital video camera that captures visible or near infrared light.).

Regarding claim 24, modified Hauger renders the system of claim 23 obvious as recited hereinabove, Heeren teaches wherein information from the viewing device is visible through at least one of oculars of the microscope or via images of the camera system (e.g. fig. 1, para 0033-0037).  

Regarding claim 25, modified Hauger renders the system of claim 23 obvious as recited hereinabove, Heeren teaches wherein viewing device displays the image of the structures of the eye and the OCT data concurrently (e.g. para 0023-0026).  

Regarding claim 26, Hauger discloses a system for treating glaucoma in an eye (e.g. abstract, para 0007), the system comprising: a probe that is insertable into and repositionable in an anterior chamber of an eye to perform a surgical procedure (e.g. para 0020 “the surgeon has three-dimensional data of the volume portion at hand, to navigate to a particular structure to be manipulated. In particular, an implant is inserted by the surgeon at a particular location of the volume portion of the eye”; it is understood that the surgeon would use a probe to insert the implant), the probe defining a probe axis that extends from a distal portion of the probe (it is noted that probe or implant would include an axis); an implant located at or near the distal portion of the probe, the implant configured for insertion into target tissue at a target location (e.g. para 0020 “the surgeon has three-dimensional data of the volume portion at hand, to navigate to a particular structure to be manipulated. In particular, an implant is inserted by the surgeon at a particular location of the volume portion of the eye”; it is understood that the surgeon would use a probe to insert the implant); a microscope optical coherence tomography (OCT) system for generating OCT data (e.g. para 0009, fig. 1); a viewing device (e.g. para 0034 “a display device for displaying at least one of the optical microscopic image and the representation of the volume portion.”); and at least one processor configured to: receive, when the probe and implant have been inserted (e.g. para 0033 “an image processing system for analyzing the acquired optical microscopic image”) and positioned and repositioned within 
Hauger discusses using a second OCT-image to allow the surgeon to monitor a course of the surgery (e.g. paras 0021, 0056) but fails to disclose 
Heeren teaches a similar ophthalmic surgical device and method which uses a probe-base OCT system or a OCT system to generate imaging of the eye during eye surgery. Heeren teaches generating OCT data (e.g. para 0029) regarding relative position of the probe or implant and the target location and tracking the probe which would include when the probe has entered the eye (e.g. para 0023 “real-time data projection unit”; para 0026 and 0032 discussing instrument tracking, para 0029 “imaging unite and tracking unit…may collectivity facilitate OCT imaging that tracks the location of a surgical instrument 146 within the patient’s eye 102”; para 0035, para 0025 probe-based OCT system 134). This allows real-time, intra-surgical OCT imaging to assist in visualization of the surgical site during the operation (e.g. para 0003). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hauger with the teachings of Heeren to provide a real-time OCT system to track the surgical instrument and the targeted tissue to provide intra-surgical OCT imaging to provide the predictable result of assisting in visualization of the surgical site during the operation. 

Regarding claim 27,  modified Hauger renders the system of claim 26 obvious as recited hereinabove, Heeren teaches further comprising a microscope configured to use visible light to form an image of structures of the eye that can be viewed through an ocular of the microscope (e.g. para 0030; fig. 1, discusses using video stream of the patients eye using an imaging unit such as a digital video camera that captures visible or near infrared light.).

Regarding claim 28,  modified Hauger renders the system of claim 27 obvious as recited hereinabove, Heeren teaches wherein the microscope OCT system obtains the OCT data via a component of the microscope (e.g. para 0004).   

Regarding claim 6, modified Hauger renders the system of claim [[5]]17 obvious as recited hereinabove, Heeren teaches wherein information from the viewing device is visible through at least one of oculars of the microscope or via images of the camera system  (e.g. fig. 1, para 0033-0037).

Regarding claim 9, modified Hauger renders the system of claim [[5]]17 obvious as recited hereinabove, Heeren teaches wherein the viewing device is separate from the at least one microscope or camera system (e.g. fig. 1, para 0033-0037).

Claims 19, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over modified Hauger as applied to claims 16-18, 21, 13-15, 22-28, 6 and 9 above, and further in view of US Pat Pub No. 20170156588 granted to Ren et al. (hereinafter “Ren”).
Regarding claim 19, modified Hauger renders the system of claim 17 obvious as recited hereinabove, but fails to disclose wherein the viewing device is configured to display at least one graphical visual element corresponding to an inner wall of the Schlemm's canal of the eye in addition to the image of the eye.
Ren teaches a similar ophthalmic visualization system can include a computing device in communication with an OCT system configured to scan a surgical field to generate an OCT 

Regarding claim 2, modified Hauger renders the system of claim [[1]]16 obvious as recited hereinabove, but fails to disclose wherein the at least one processor is further configured such that the OCT data for repositioning the probe includes at least one graphical visual element that is configured to change based on a position and an orientation of the probe.  
Ren teaches a similar ophthalmic visualization system can include a computing device in communication with an OCT system configured to scan a surgical field to generate an OCT image (abstract). Ren teaches that it is known to provide graphical visual elements corresponding to the surgical tissue and surgical instrument to be viewable by the surgeon using tracking the real-time location (e.g. para 0038-0040). This allows providing location information which the surgeon can use to quickly and accurately determine the physical location of the anatomical feature within the surgical field based on the OCT image (e.g. paras 

Regarding claim 3, modified Hauger renders the system of claim [[1]]16 obvious as recited hereinabove, Hauger discloses that the target tissue is juxtacanalicular trabecular meshwork of the eye, or a relative distance between the distal portion of the probe and the inner wall of the Schlemm's canal of the eye (e.g. para 0005), Heeren teaches monitoring the position of the probe in real-time (e.g. para 0023 “real-time data projection unit”; para 0026 and 0032 discussing instrument tracking, para 0029 “imaging unite and tracking unit…may collectivity facilitate OCT imaging that tracks the location of a surgical instrument 146 within the patient’s eye 102”; para 0035) but fails to disclose wherein the at least one processor is further configured such that the OCT data for repositioning the probe includes at least one graphical visual element positioned. 
Ren teaches a similar ophthalmic visualization system can include a computing device in communication with an OCT system configured to scan a surgical field to generate an OCT image (abstract). Ren teaches that it is known to provide graphical visual elements corresponding to the surgical tissue and surgical instrument to be viewable by the surgeon. This allows providing location information which the surgeon can use to quickly and accurately determine the physical location of the anatomical feature within the surgical field based on the .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Hauger as applied to claims 16-18, 21, 13-15, 22-28, 6 and 9 above, and further in view of US Pat Pub No. 20080082078 granted to Berlin.
Regarding claim 20, modified Hauger renders the system of claim 16 obvious as recited hereinabove, but fails to disclose wherein the at least one processor is further configured to: determine, from the OCT data, a thickness of the trabecular meshwork of the eye; and display, on the viewing device, data corresponding to the determined thickness of the trabecular meshwork of the eye, wherein the data corresponding to the determined thickness of the trabecular meshwork of the eye is configured to allow a determination whether the trabecular meshwork of the eye is compressed.  
Berlin teaches using graphical representation of tissue anatomy and position of distal end (e.g. para 0099) and determining whether a trabecular meshwork of the eye is compressed (e.g. para 0100) in order to determine if the surface is compressed/flatted to an average thickness which would allow ablation to create a bypass. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792